Citation Nr: 1414815	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  11-02 740A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to an evaluation in excess of 10 percent for service-connected residuals of a left elbow injury with degenerative changes.

2. Entitlement to an effective date earlier than August 31, 2009, for the service-connected residuals of a left elbow injury with degenerative changes.

3. Entitlement to an effective date earlier than August 31, 2009, for the service-connected left forearm scar.

4. Entitlement to an effective date earlier than August 31, 2009, for the service-connected left thigh and left knee scars.

5. Entitlement to an effective date earlier than August 31, 2009, for the service-connected right eyebrow scar.
6. Entitlement to service connection for a left leg injury, other than scars on the left knee and left thigh.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to August 1982.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in January 2010 by the Department of Veterans Affairs (VA) Hartford Regional Office (RO) in Newington, Connecticut.  

A review of the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

By way of some background, in a January 2010 rating decision, the RO awarded service connection for a left elbow at 10 percent disabling, left forearm scar at 0 percent disabling, left thigh and left knee scar at 0 percent disabling, and right eyebrow scar at 0 percent disabling, effective August 31, 2009.  In the same decision, the RO denied service connection for a left eye injury, left leg injury, right leg injury, and right arm fracture.

In September 2010, the Veteran submitted a notice of disagreement with the effective date and evaluation for the service-connected left elbow, left forearm scar, left knee and left thigh scar, and right eyebrow scar.  Subsequently, in January 2011, the Veteran submitted a statement indicating that he wished to withdraw his claims as to the left forearm scar, left thigh and left knee scar, right eyebrow scar, right leg injury, and right arm fracture.  In the same letter, the Veteran indicated that his left eye was never injured and VA's decision that referenced the left eye was in error as his injury was to his right eye.  

It appears that the RO treated the Veteran's January 2011 statement as a withdrawal of the increased rating claims, but not a withdrawal of the earlier effective date claims.  

The February 2011 statement of the case addressed the issues of an evaluation in excess of 10 percent for residuals of a left elbow injury with degenerative changes, service connection for a left leg injury, other than scars of the left knee and left thigh, and entitlement to an effective date earlier that August 31, 2009 for grants of service connection.  In his February 2011 substantive appeal, the Veteran indicated that he wanted to appeal all of the issued listed on the statement of the case.

At no time since the January 2010 rating decision did the Veteran indicate that he wished to appeal any decision related to service connection for a left eye disability or left leg injury.  However, the RO has certified to the Board the issue of service connection for a left leg injury.  Based on the foregoing, the Board must construe the Veteran's appeal as encompassing all the issues listed on the title page. Percy v. Shinseki, 23 Vet. App. 37 (2009).

In July 2012, the Veteran sent a letter to the Board indicating that he wished to withdraw all pending appeals and hearing requests. 





FINDINGS OF FACT

1.  In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an evaluation in excess of 10 percent for service-connected residuals of a left elbow injury with degenerative changes.

2. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an effective date earlier than August 31, 2009, for the service-connected residuals of a left elbow injury with degenerative changes.

3. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an effective date earlier than August 31, 2009, for the service-connected left forearm scar.

4. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an effective date earlier than August 31, 2009, for the service-connected left thigh and left knee scars.

5. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of an effective date earlier than August 31, 2009, for the service-connected right eyebrow scar.

6. In July 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of service connection for a left leg injury, other than scars on the left knee and left thigh.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of an appeal of an evaluation in excess of 10 percent for service-connected residuals of a left elbow injury with degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2. The criteria for withdrawal of an appeal of an evaluation in excess of 10 percent for service-connected residuals of a left elbow injury with degenerative changes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3. The criteria for withdrawal of an appeal of an effective date earlier than August 31, 2009, for the service-connected left forearm scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4. The criteria for withdrawal of an appeal of an effective date earlier than August 31, 2009, for the service-connected left thigh and left knee scars have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5. The criteria for withdrawal of an appeal of an effective date earlier than August 31, 2009, for the service-connected right eyebrow scar have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

6. The criteria for withdrawal of an appeal of service connection for a left leg injury, other than scars on the left knee and left thigh have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the appellant has withdrawn the appeal of an evaluation in excess of 10 percent for service-connected residuals of a left elbow injury with degenerative changes, earlier effective dates for a left elbow injury with degenerative changes, left forearm scar, left thigh and left knee scars, right eyebrow scar, and service connection for a left leg injury, other than scars on the left knee and left thigh and, hence, there remain no allegations  of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal of an evaluation in excess of 10 percent for service-connected residuals of a left elbow injury with degenerative changes is dismissed.

The appeal of an earlier effective date for a left elbow injury with degenerative changes is dismissed.

The appeal of an earlier effective date for a left forearm scar is dismissed.

The appeal of an earlier effective date for left thigh and left knee scars is dismissed.

The appeal of an earlier effective date for a right eyebrow scar is dismissed.

The appeal to establish service connection for a left leg injury, other than scars on the left knee and left thigh is dismissed.




		
H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


